Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  136546                                                                                                       Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 136546
                                                                     COA: 272873
                                                                     Wayne CC: 06-005688-01
  ODELL BRIAN HUNTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 3, 2008
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Arizona v Gant, ___ US ___; 128 S Ct 1443; 170 L Ed 2d 274 (2008), is pending
  before the United States Supreme Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2008                   _________________________________________
           d0828                                                                Clerk